Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022, which includes a response to the Final Office Action mailed December 14, 2021, has been entered. Claim 28 has been amended; claims 1-27, 37, 41, 44, and 47 have been canceled; and no claims have been newly added. Claim 42 has been withdrawn. Claims 28-36, 38-40, 43, 45, and 46 are under examination. 
Obviousness Type Double Patenting (I and II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-36, 38-40, 43, 45, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 8 of U.S. Patent No. 9,681,992, in view of Gregory et al. (U.S. Patent Application Pub. No. 2005/0038369). 
Applicant’s elected subject matter is directed to a solid composition in the form of e.g. granules comprising chitosan and citric acid (i.e. a triprotic acid), and further comprising pharmaceutical agents; wherein the composition is insoluble in physiological fluid; the chitosan has a degree of deacetylation of at least 70% and a viscosity greater than 150 cps in 1% acetic acid solution, and is at least partially coated with the triprotic acid; the triprotic acid is present in an amount of 25-60% of the chitosan, and the chitosan:triprotic acid ratio can be “at least” 2:1.
Claims 1-3, 5, 6, and 8 of U.S. Patent No. 9,681,992 disclose a wound care device comprising e.g. chitosan in the form of e.g. granules covered with e.g. at least one organic acid. 
Gregory et al. disclose a wound care composition comprising e.g. chitosan citrate salt (i.e. chitosan salt formed from chitosan and citric acid), wherein the chitosan has a degree of deacetylation of more than 75%, and the wound care composition is capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound (abstract; paragraph 0035; claims 1, 29, and 31). 
Although the claims at issue are not identical, they are not patentably distinct from each other because i) the specification provides that by chitosan is meant e.g. chitosan with a degree of deacetylation of more than 75% and a viscosity up to 1000 cps (i.e. can be greater than 150 cps), ii) the specification provides that by “acid” is meant e.g. any organic acid capable of forming a chitosan salt, and iii) a wound care device comprising chitosan and at least one acid is meant the acid is present e.g. in an amount of 20-55% of the chitosan, and thus the chitosan:acid ratio can be “at least” 2:1.
Since Gregory et al. disclose that a wound care composition comprising e.g. chitosan citrate salt (i.e. chitosan salt formed from chitosan and citric acid), wherein the chitosan has a degree of deacetylation of more than 75%, is capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound; one of ordinary skill in the art would thus be motivated to manufacture the wound care device by combining chitosan having a degree of deacetylation of more than 75% with citric acid to form the chitosan citrate salt, with the reasonable expectation that the resulting wound care device will be capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound.
II. Claims 28-30, 32-36, 38-40, 43, 45, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,973,691 (Patented April 13, 2021). 
Applicant’s elected subject matter is directed to a solid composition comprising chitosan at least partially coated with citric acid (i.e. a triprotic acid), and further comprising pharmaceutical agents; wherein the chitosan has a degree of deacetylation of at least 70% and a viscosity greater than 150 cps in 1% acetic acid solution, the triprotic acid is present in an amount of 25-60% of the chitosan, and the chitosan:triprotic acid ratio can be “at least” 2:1.
Claims 1-18 of U.S. Patent No. 10,973,691 disclose a solid composition comprising a first component, e.g. chitosan, in the form of fibers, at least partially coated with at least one triprotic acid and a solubilizing acid; wherein the composition can further comprise pharmaceutical agents, the chitosan has a degree of deacetylation of at least 70% and a viscosity greater than 150 cps in 1% acetic acid solution, the triprotic acid can be citric acid and is present in an amount of 25-60% of the chitosan, and the chitosan:triprotic acid ratio can be “at least” 2:1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are open to the further inclusion of a solubilizing acid. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-36, 38-40, 43, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Darby et al. (British Patent Application Pub. No. GB 201220076D0, published December 19, 2012, from British Patent Application No. GB 1220076.2), in view of Gregory et al. (U.S. Patent Application Pub. No. 2005/0038369).
***For the convenience of paragraph numbers, Darby et al. citations refer to U.S. Patent Application Pub. No. 2015/0297414, which claims foreign priority to GB 1220076.2.
Applicant Claims
Applicant’s elected subject matter is directed to a solid composition in the form of e.g. granules comprising chitosan at least partially coated with citric acid (i.e. a triprotic acid), and further comprising pharmaceutical agents; wherein the composition is insoluble in physiological fluid, the chitosan has a degree of deacetylation of at least 70% and a viscosity greater than 150 cps in 1% acetic acid solution, the triprotic acid is present in an amount of 25-60% of the chitosan, and the chitosan:triprotic acid ratio can be “at least” 2:1. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Darby et al. disclose a wound care composition comprising e.g. chitosan partially or fully coated with e.g. at least one organic acid capable of yielding a chitosan salt with fluid absorbent and gelling properties , and which can further comprise e.g. pharmaceutical agents; wherein the composition can be insoluble in physiological fluid and can be in any known form, e.g. granules; the chitosan typically has a degree of deacetylation of more than 75% and a viscosity e.g. 40-200 cps; and the acid can be e.g. a triprotic acid and is present in an amount of e.g. 20-55% of the chitosan, and thus the chitosan:(triprotic) acid ratio can be “at least” 2:1 (abstract; paragraphs 0007, 0014, 0020, 0021, 0023, 0026, 0029, 0032, 0033, 0073, 0075, 0078, 0095, 0098, 0100).
Gregory et al. disclose a wound care composition comprising e.g. chitosan citrate salt (i.e. chitosan salt formed from chitosan and citric acid), wherein the chitosan has a degree of deacetylation of more than 75%, and the wound care composition is capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound (abstract; paragraph 0035; claims 1, 29, and 31). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)’
Darby et al. do not explicitly disclose that the acid is citric acid. This deficiency is cured by the teachings of Gregory et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Darby et al. and Gregory et al., outlined supra, to devise Applicant’s presently claimed composition. 
Darby et al. disclose a wound care composition comprising e.g. chitosan partially or fully coated with e.g. at least one organic acid capable of yielding a chitosan salt; wherein the chitosan typically has a degree of deacetylation of more than 75%; the chitosan:(triprotic) acid ratio can be “at least” 2:1; and the wound care composition can be in the form of granules, is insoluble in physiological fluid, and exhibits enhanced fluid absorbancy and improved structural integrity. Since Gregory et al. disclose that a wound care composition comprising e.g. chitosan citrate salt (i.e. chitosan salt formed from chitosan and citric acid), wherein the chitosan has a degree of deacetylation of more than 75%, is capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound; one of ordinary skill in the art would thus be motivated to manufacture the Darby et al. wound care device by combining chitosan having a degree of deacetylation of more than 75% with citric acid to form the chitosan citrate salt, with the reasonable expectation that the resulting wound care device will exhibit enhanced fluid absorbancy and improved structural integrity, and will be capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive:
i) Applicant contends that “Applicant obtained test data demonstrating that chitosan granules produced using citric acid showed poorer absorption and gelling properties” as “none of the chitosan citrate salts produced by Applicant were able to form a gel upon contact with saline solution”, that “the test data specifically contacts a chitosan granule with citric acid in the same way as taught in Darby” and this results in “the inoperability” of the resulting composition for forming a gel; meanwhile, “the specification demonstrates that the use of citric acid provides unexpected, improved antimicrobial properties”, specifically, “a composition as claimed comprising chitosan fibers coated with 25% citric acid showed a greater than log 4 bacterial kill rate against all microorganisms tested” while “in contrast , chitosan fibers coated with 25% lactic and acetic acid…did not show a log 4 bacterial kill rate against all microorganisms tested”. 
The Examiner, however, would like to point out the following:
1. Darby, the cited primary reference, discloses all aspects of the presently claimed composition, including the chitosan granule with an organic acid, with the one exception that Darby does not explicitly disclose that the organic acid is specifically citric acid. Darby discloses that a wound care composition which comprises the chitosan granules partially or fully coated with e.g. at least one organic acid to thus yield a chitosan salt exhibits fluid absorbent and gelling properties. Gregory, the cited secondary reference, discloses that a wound care composition comprising specifically e.g. chitosan citrate salt (i.e. formed from chitosan and citric acid) is capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound. The chitosan employed in both Darby and Gregory has a degree of deacetylation of more than 75%. It would without question be obvious to one of ordinary skill in the art that employing specifically citric acid as the organic acid in Darby would thus result in a wound care composition comprising chitosan granules partially or fully coated with citric acid to thus yield a chitosan citrate salt that exhibits fluid absorbent and gelling properties. 
2. Yet, Applicant asserts that modifying Darby by employing citric acid as the organic acid results in a chitosan granule that is “inoperable”, which flies in the face of the teachings of both Darby and Gregory, and hence it’s not clear if Applicant’s test compositions are the same as those taught in Darby and Gregory. Moreover, at the very same time Applicant asserts that employing citric acid instead of e.g. lactic acid or acetic acid renders the chitosan salt inoperable, Applicant also asserts that the very same citrate salt (i.e. with citric acid) exhibits unexpected and superior results compared to the same chitosan salts with lactic acid and acetic acid. The chitosan salt granules with citric acid cannot simultaneously be both superior for and yet inoperable for the intended purpose of the wound care composition compared to chitosan salt granules with lactic acid and acetic acid. Applicant appears to have gotten themselves tangled up while trying to weave their own arguments. 
3. Furthermore, in stark contrast to Applicant’s assertion, the results presented in Applicant’s specification are not unexpected. Applicant is comparing citric acid to lactic acid and acetic acid for antimicrobial activity against their own selection of microbes. As anyone of ordinary skill in the art would immediately recognize, while citric acid is a triprotic acid, both lactic acid and acetic acid are merely monoprotic acids. Indeed, lactic acid and acetic acid are not even diprotic acids. Obviously, then, citric acid provides three times more bacteria killing acid (i.e. hydrogen ions) compared to either lactic acid or acetic acid. This explains the superior antimicrobial effect of citric acid compared to lactic acid and acetic acid. There is nothing unexpected about this result at all.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617